United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 12-1179
                                    ___________

Patricia Louise Hyde,                *
                                     *
          Petitioner,                *
                                     * Appeal from the
    v.                               * United States Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Respondent.                *
                                ___________

                              Submitted: June 28, 2012
                                 Filed: July 2, 2012
                                  ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Patricia Louise Hyde appeals the tax court’s1 decision upholding the
Commissioner of Internal Revenue’s determination that she was liable for an income
tax deficiency and additions for tax year 2006, assessing her liabilities, and imposing
a 26 U.S.C. § 6673 penalty for asserting frivolous and groundless arguments. She
also appeals the tax court’s denial of her motion, under Tax Court Rule 162, to vacate
its decision.




      1
          The Honorable David Laro, United States Tax Court Judge.
       After careful review, we agree with the tax court’s decision upholding Hyde’s
2006 liabilities. See Campbell v. Comm’r, 164 F.3d 1140, 1142 (8th Cir. 1999) (tax
court’s findings of fact are reviewed for clear error, and its legal conclusions are
reviewed de novo). We also find no abuse of discretion in the tax court’s imposition
of the section 6673 penalty, see May v. Comm’r, 752 F.2d 1301, 1304-05 (8th Cir.
1985) (standard of review), or in the tax court’s denial of her Rule 162 motion.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        - 2-